Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00453-CV

                                    In the Interest of R.C.H., a Child

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017PA02163
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 10, 2018

AFFIRMED, MOTION TO WITHDRAW DENIED

           Appellant H.H. appeals the trial court’s order terminating his parental rights to his child,

R.C.H. Appellant’s court-appointed counsel filed a motion to withdraw and a brief containing a

professional evaluation of the record and concluding there are no arguable grounds for reversal of

the termination order. The brief satisfies the requirements of Anders v. California, 386 U.S. 738

(1967). See re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (recognizing that Anders procedures

apply in parental termination cases). Additionally, counsel represents that he provided appellant

with a copy of the brief and the motion, advised appellant of his right to review the record and file

his own brief, and informed appellant how to obtain a copy of the record. We issued an order

setting deadlines for appellant to request the record and file a pro se brief. The clerk of this court

mailed copies of the order to appellant’s last known address on two occasions, but the orders were
                                                                                      04-18-00453-CV


returned with the designation “not deliverable as addressed.” Appellant did not request the record

or file a pro se brief.

        After reviewing the record and counsel’s brief, we conclude no plausible grounds exist for

reversal of the termination order. Therefore, we affirm the trial court’s termination order.

However, because counsel does not assert any ground for withdrawal other than his conclusion

that the appeal is frivolous, we deny counsel’s motion to withdraw. See id. at 27–28 (holding that

counsel’s obligations in parental termination cases extend through the exhaustion or waiver of all

appeals, including the filing of a petition for review in the Texas Supreme Court).

                                                 Karen Angelini, Justice




                                               -2-